                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:20-cv-00729-FDW

DAVID EARL WATSON,                        )
                                          )
            Petitioner,                   )
                                          )
vs.                                       )                         ORDER
                                          )
J. ANDREWS,                               )
                                          )
                                          )
            Respondent.                   )
__________________________________________)

       THIS MATTER is before the Court on Petitioner’s “2241 Petitioner for Writ of Habeas

Corpus,” which also purports to include a petition for compassionate release. [Doc. 1].

       On March 1, 2019, Petitioner pleaded guilty in this Court to one count of RICO conspiracy

in violation of 18 U.S.C. §§ 1962(d) and 1963(a). [Criminal Case No. 3:17-cr-00134-FDW-DSC

(“CR”), CR Doc. 2452: Plea Agreement; CR Doc. 2459: Acceptance and Entry of Guilty Plea].

On November 21, 2019, this Court sentenced Petitioner to a term of imprisonment of 41 months.

[CR Doc. 2777: Judgment].

       On December 28, 2020, Petitioner filed the instant petition, which he titled “2241 Petition

for Writ of Habeas Corpus.” [Doc. 1]. Petitioner, in part, purports “to challenge the way the

sentence is carried out” and asks the Court “to consider this Habeas Petition in conjunction with

the Covid-19 Compassionate Release initiative.”       [Doc. 1 at 1].    Petitioner is confined at

PETERSBURG Low Federal Correctional Institution, which is in the Eastern District of Virginia.

To the extent Petitioner is seeking relief under § 2241 and because any such petition is properly

filed in the Eastern District of Virginia, this Court will transfer the petition to that court. See

United States v. Vance, 563 Fed. App’x 277, 278 (4th Cir. 2014) (“A prisoner wishing to challenge




          Case 3:20-cv-00729-FDW Document 2 Filed 01/06/21 Page 1 of 2
the BOP’s computation or execution of a federal sentence may do so via a petition for a writ of

habeas corpus under 28 U.S.C. § 2241 . . . in the district of his confinement following exhaustion

of available administrative remedies.”).

       Because Petitioner also purports to seek release under 18 U.S.C. § 3582(c)(1)(A)(i) in his

criminal proceedings in this Court, the Court will also direct the Clerk to docket the instant petition

[Doc. 1] in Criminal Case No. 3:17-cr-00134-FDW-DSC-79.

       IT IS, THEREFORE, ORDERED that:

       1. This action is transferred to the Eastern District of Virginia.

       2. The Clerk is respectfully instructed to file Docket No. 1 in Criminal Case No. 3:17-cr-

           00134-FDW-DSC-79 as a motion for compassionate release.

       3. The Clerk is instructed to terminate this action.

       IT IS SO ORDERED.

                                             Signed: January 5, 2021




                                                   2

          Case 3:20-cv-00729-FDW Document 2 Filed 01/06/21 Page 2 of 2
